NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                BILLY R. JACKSON,
                    Petitioner,
                           v.
     MERIT SYSTEMS PROTECTION BOARD,
                Respondent.
              __________________________

                      2012-3098
              __________________________

   Petition for review of the Merit Systems Protection
Board in MSPB Docket No. DC315H030217-I-1.
             ____________________________

               Decided: October 9, 2012
             ____________________________

   BILLY R. JACKSON, of Glen Burnie, Maryland, pro se.

     SARA B. REARDEN, Attorney, Office of General Coun-
sel, Merit Systems Protection Board, of Washington, DC,
for respondent. With her on the brief were JAMES M.
EISENMANN, General Counsel, and KEISHA DAWN BELL,
Deputy General Counsel.
               __________________________
JACKSON   v. MSPB                                          2


Before LOURIE and REYNA, Circuit Judges, and KRIEGER * ,
                   District Judge.
PER CURIAM.
    Billy R. Jackson appeals from the final decision of the
Merit Systems Protection Board (“the Board”) dismissing
his petition for review as untimely filed. See Jackson v.
Dep’t of Army, No. DC315H030217-I-1 (M.S.P.B. Mar. 7,
2003) (“Initial Decision”); Jackson v. Dep’t of Army, No.
DC315H030217-I-11 (M.S.P.B. Dec. 16, 2011) (“Final
Order”). Because the Board did not abuse its discretion,
we affirm.
                       BACKGROUND
    Jackson was employed as a Police Officer by the
Army. In late 2002, during a probationary period, the
Army removed him from his position. Jackson appealed
his removal to the Board. In March, 2003, the adminis-
trative judge (“AJ”) assigned to the appeal issued an
Initial Decision dismissing Jackson’s appeal for lack of
jurisdiction. Initial Decision, at 2–3. In particular, the
AJ concluded that Jackson failed to show that his appeal
fell within the Board’s limited jurisdiction to review
employee removals made during a probationary period.
Jackson did not timely file a petition for review by the full
Board and the Initial Decision became the final decision
of the Board. He then failed to appeal to this court.
    Eight years later, in 2011, Jackson petitioned the full
Board to review the Initial Decision. The Board dis-
missed Jackson’s petition, finding that Jackson failed to
establish good cause for the late filing. Final Order, at 2–
3. First, the Board found that Jackson’s medical evidence

    *    Honorable Marcia S. Krieger, District Judge,
United States District Court for the District of Colorado,
sitting by designation.
3                                           JACKSON   v. MSPB


showed that he underwent medical treatment a few
months before the Initial Decision issued, not during the
eight-year delay period, and thus it did not support a
finding of good cause. Second, the Board found that the
record showed that the Initial Decision was mailed to the
address that Jackson provided the Board and was thus
presumptively delivered to Jackson. In any event, the
Board concluded that even if Jackson did not receive the
decision, he failed to explain why he waited more than
eight years to contact the Board, the AJ, or the regional
office to check on the status of his appeal. After conclud-
ing that Jackson failed to establish good cause for the late
filing, the Board dismissed Jackson’s petition as untimely
filed.
    Jackson appealed to this court. We have jurisdiction
pursuant to 5 U.S.C. § 7703(b)(1) and 28 U.S.C.
§ 1295(a)(9).
                       DISCUSSION
     The scope of our review in an appeal from a Board de-
cision is limited. We can only set aside the Board’s deci-
sion if it was “(1) arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law; (2)
obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by
substantial evidence.” 5 U.S.C. § 7703(c); see Briggs v.
Merit Sys. Prot. Bd., 331 F.3d 1307, 1311 (Fed. Cir. 2003).
The Board’s decision is supported by substantial evidence
“if it is supported by such relevant evidence as a reason-
able mind might accept as adequate to support a conclu-
sion.” Brewer v. U.S. Postal Serv., 647 F.2d 1093, 1096
(Ct. Cl. 1981) (internal quotation marks omitted).
    Board regulations provide that a petition for review of
an initial decision must be filed within 35 days after
issuance of the initial decision or, if the petitioner shows
JACKSON   v. MSPB                                         4


that he received the initial decision more than five days
after its issuance, within 30 days of receipt of the initial
decision. 5 C.F.R. § 1201.114(d). The Board can waive the
time limit if the petitioner shows good cause for the delay.
Id. § 1201.114(e). To establish good cause, the petitioner
must demonstrate that he exercised due diligence or
ordinary prudence under the circumstances. Phillips v.
U.S. Postal Serv., 695 F.2d 1389, 1391 (Fed. Cir. 1982).
Whether a regulatory time limit should be excused for
good cause “is a matter committed to the Board’s discre-
tion and this court will not substitute its own judgment
for that of the Board.” Mendoza v. Merit Sys. Prot. Bd.,
966 F.2d 650, 653 (Fed.Cir.1992) (en banc).
     Jackson argues that he never received the Initial De-
cision. To support his argument, he points to a phone call
in 2011 in which he was told by a Board employee that his
case records were still at the Board’s office and that those
records indicated that the Board had not rendered a
decision. In addition, Jackson points to his medical
treatment from November, 2002 to January, 2003. Thus,
argues Jackson, the Board’s dismissal of his petition for
review should be reversed.
    The government responds that the Board did not
abuse its discretion in dismissing Jackson’s petition as
untimely filed. It argues that the evidence shows that the
Initial Decision was mailed to Jackson’s address and that,
even if the decision was not mailed to his address, Jack-
son did not exercise due diligence because he did not
contact the Board for more than eight years after the
decision issued. Finally, it argues that Jackson failed to
show that his medical condition and treatment, which
occurred prior to the issuance of the Initial Decision,
affected his ability to file a timely petition for review.
5                                           JACKSON   v. MSPB


    We agree that the Board did not abuse its discretion
in dismissing Jackson’s petition. First, the signed certifi-
cate of service on the Initial Decision states that the
decision was sent by regular mail to Jackson at the ad-
dress he provided the Board. That address is the same
address that Jackson, in this appeal, provided both the
Board and this court. Moreover, it was within the Board’s
discretion to find that even if Jackson did not receive the
Initial Decision, he still failed to exercise ordinary pru-
dence during the eight-year span between when the
Initial Decision was mailed and when Jackson filed his
petition for full Board review. There is no evidence that
Jackson inquired about the status of his appeal prior to
2011, even under Jackson’s recollection of events. Finally,
while evidence of a medical condition can excuse an
untimely filing, Pyles v. Merit Sys. Prot. Bd., 45 F.3d 411,
415 (Fed. Cir. 1995), Jackson failed to show that his
medical condition or his treatment prior to the issuance of
the Initial Decision provided good cause for the over eight-
year delay in filing his petition for full Board review. In
sum, Jackson has failed to show that the Board abused its
discretion in denying his petition.
    We have considered Jackson’s remaining arguments
and conclude that they are without merit. For the forego-
ing reasons, the decision of the Board is
                       AFFIRMED
                          COSTS
No costs.